Exhibit 13 PORTIONS OF ANNUAL REPORT TO STOCKHOLDERS COLONIAL BANKSHARES, INC. SELECTED CONSOLIDATED FINANCIAL AND OTHER DATA The following information is derived from the audited consolidated financial statements of Colonial Bankshares, Inc.For additional information, reference is made to “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Consolidated Financial Statements of Colonial Bankshares, Inc. and related notes included elsewhere in this Annual Report. At December 31, 2008 2007 2006 2005 2004 (In thousands) Selected Financial Condition Data: Total assets $ 530,576 $ 457,860 $ 383,597 $ 336,852 $ 291,050 Cash and amounts due from banks 23,407 15,978 13,257 10,669 5,282 Investment securities held to maturity 16,897 17,213 18,722 17,474 18,584 Investment securities available for sale 165,462 163,549 136,925 139,256 131,159 Loans receivable, net 303,151 241,040 198,519 157,774 125,800 Deposits 457,231 371,382 337,254 284,725 259,407 Borrowings 31,227 45,939 8,324 15,415 13,890 Stockholders’ equity 40,630 39,028 36,663 35,861 16,848 For the Years Ended December 31, 2008 2007 2006 2005 2004 (In thousands) Selected Operating Data: Interest income $ 27,151 $ 23,045 $ 18,509 $ 14,706 $ 12,351 Interest expense 15,696 14,432 10,208 6,623 4,662 Net interest income 11,455 8,613 8,301 8,083 7,689 Provision for loan losses 756 84 179 204 354 Net interest income after provision for loan losses 10,699 8,529 8,122 7,879 7,335 Non-interest income 628 1,114 1,043 956 902 Non-interest expense 9,629 8,866 7,430 6,567 5,824 Income before income taxes 1,698 777 1,735 2,268 2,413 Income tax expense (benefit) 353 (454 ) 124 499 566 Net income $ 1,345 $ 1,231 $ 1,611 $ 1,769 $ 1,847 1 At or For the Years Ended December 31, 2008 2007 2006 2005 2004 Selected Financial Ratios and Other Data: Performance Ratios: Return on average assets 0.27 % 0.29 % 0.45 % 0.57 % 0.67 % Return on average equity 3.44 % 3.33 % 4.49 % 6.69 % 11.96 % Interest rate spread (1) 2.27 % 1.95 % 2.17 % 2.65 % 2.84 % Net interest margin (2) 2.50 % 2.20 % 2.47 % 2.80 % 2.95 % Efficiency ratio (3) 79.69 % 91.15 % 79.52 % 72.65 % 67.79 % Noninterest expense to average total assets 1.92 % 2.09 % 2.07 % 2.10 % 2.12 % Average interest-earning assets to average interest-bearing liabilities 106.49 % 106.73 % 109.99 % 106.70 % 106.15 % Asset Quality Ratios: Non-performing assets as a percent of total assets 0.38 % 0.25 % 0.06 % 0.02 % 0.03 % Non-performing loans as a percent of total loans 0.62 % 0.48 % 0.12 % 0.05 % 0.08 % Allowance for loan losses as a percent of non-performing loans 110.67 % 119.38 % 589.27 % 1460.00 % 925.23 % Allowance for loan losses as a percent of total loans 0.69 % 0.57 % 0.69 % 0.73 % 0.77 % Capital Ratios: Total risk-based capital (to risk weighted assets) 13.06 % 14.96 % 18.26 % 20.20 % 12.22 % Tier 1 risk-based capital (to risk weighted assets) 12.42 % 14.42 % 17.57 % 19.53 % 11.53 % Tangible capital (to tangible assets) 7.27 % 8.03 % 9.09 % 9.85 % 5.67 % Tier 1 leverage (core) capital (to adjusted tangible assets) 7.27 % 8.03 % 9.09 % 9.85 % 5.67 % Equity to total assets 7.66 % 8.52 % 9.56 % 10.65 % 5.79 % Other Data: Number of full service offices 8 7 6 6 6 Dividends declared per share $ — $ — $ — $ — $ — Earnings per share (4): Basic and diluted $ 0.31 $ 0.29 $ 0.37 $ 0.20 $ NA (1) Represents the difference between the weighted-average yield on interest-earning assets and the weighted-average cost of interest-bearing liabilities for the period. (2) The net interest margin represents net interest income as a percent of average interest-earning assets for the period. (3) The efficiency ratio represents non-interest expense divided by the sum of net interest income and non-interest income. (4) For 2005, represents earnings per share for the six-month period from June 30, 2005 (date of public offering) to December 31, 2005. 2 To our Stockholders and Customers: On behalf of our Board of Directors, Management and Employees of Colonial Bankshares, Inc. we are pleased to present our 2008 Annual Report to Stockholders. Colonial Bankshares, Inc. experienced another year of superior growth in 2008 with total assets increasing $72.7 million, or 15.9%, to $530.6 million.During 2008, loan production totaled over $132 million, bringing our total loans to $303.2 million, an increase of $62.2 million, or 25.8%.Though focused on growth, we are committed to maintaining credit quality in our loan portfolio.We did not originate any sub-prime loans. Deposits increased by $85.8 million, or 23.1%, to $457.2 million.This deposit growth included core deposit growth of $62.3 million. Net income increased $114 thousand, to $1.3 million for the year ended December 31, 2008 from $1.2 million for the year ended December 31, 2007.For 2008, our net interest income increased to $11.5 million.Due to the uncertainty in the economy, we increased our allocation to the provision for loan losses and continued the other-than-temporary impairment charge on a mutual fund in our investment portfolio.Our operating expenses increased by $763 thousand in 2008 with a substantial increase coming in our federal deposit insurance premiums.Looking to 2009 with the continuing economic and market uncertainty, we anticipate increasing the allocation to our provision for loan losses.Also, based on information reported from the FDIC, we may see substantial increases in our federal deposit insurance premiums through a special assessment on all banks. At December 31, 2008, our equity to assets ratio was 7.66% and our risk-based capital ratio was 13.06%.With both ratios we are considered “Well Capitalized” as defined by the Office of Thrift Supervision.We believe our capital level, current liquidity position and strong asset quality provide us with the flexibility to continue to grow, and our Board of Directors and management team made a decision not to accept TARP funds. To continue our growth plan, we opened one new branch location in the downtown shopping district of Vineland, New Jersey to complement the presence of our existing two locations in Vineland.We also completed the purchase of a branch location from a competing regional bank in Cedarville, Lawrence Township, New Jersey in the fourth quarter of 2008, and opened this location in January 2009.This acquisition did not include deposits. We hope to continue our growth in 2009 with a continued emphasis on prudent lending, especially commercial real estate lending, as well as a continued focus on exceptional customer service, up-to-date technology and convenient access. 3 We wish to thank our employees for their unwavering dedication to our company.We realize that without the hard work of every team member, we would not be as successful as we have been in the past. Thank you for your continued support. /s/ Edward J. Geletka /s/ Albert A. Fralinger, Jr. Edward J. Geletka Albert A. Fralinger, Jr. President and Chief Executive Officer Chairman of the Board 4 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward Looking Statements This document contains certain “forward-looking statements,” which may be identified by the use of words such as “believe,” “expect,” “anticipate,” “should,” “planned,” “estimated” and “potential.”Examples of forward-looking statements include, but are not limited to, estimates with respect to our financial condition, results of operations and business that are subject to various factors that could cause actual results to differ materially from these estimates and most other statements that are not historical in nature.These factors include, but are not limited to, general and local economic conditions, changes in interest rates, deposit flows, demand for mortgage and other loans, real estate values, and competition; changes in accounting principles, policies, or guidelines; changes in legislation or regulation; monetary and fiscal policies of the U. S. Government, including policies of the U. S. Treasury and the Federal Reserve Board, the effect of a dramatically slowing economy on our lending portfolio and investments, the impact of the U. S. Government’s economic stimulus program and its various financial institutions rescue plans; demand for financial services in the Company’s market area, changes in real estate values in the Company’s market area; and other economic, competitive, governmental, regulatory, and technological factors affecting our operations, pricing products and services. Overview Our results of operations depend primarily on our net interest income.Net interest income is the difference between the interest income we earn on our interest-earning assets, consisting primarily of loans, investment securities, mortgage-backed securities and other interest-earning assets (primarily cash equivalents), and the interest we pay on our interest-bearing liabilities, consisting primarily of savings accounts, NOW accounts, money market accounts, time deposits and borrowings.Our results of operations also are affected by our provisions for loan losses, non-interest income and non-interest expense.Non-interest income consists primarily of fees and service charges, income from bank-owned life insurance and miscellaneous other income.Non-interest expense consists primarily of salaries and employee benefits, occupancy and equipment, data processing, professional fees, advertising and other administrative expenses.Our results of operations also may be affected significantly by general and local economic and competitive conditions, changes in market interest rates, governmental policies and actions of regulatory authorities. Management of Market Risk General.The majority of our assets and liabilities are monetary in nature.Consequently, our most significant form of market risk is interest rate risk.Our assets, consisting primarily of mortgage loans, have longer maturities than our liabilities, consisting primarily of deposits.As a result, a principal part of our business strategy is to manage interest rate risk and reduce the exposure of our net interest income to changes in market interest rates.Accordingly, our Board of Directors has established an Asset/Liability Management Committee, consisting of senior management, which is responsible for evaluating the interest rate risk inherent in our assets and liabilities, for determining the level of risk that is appropriate given our business strategy, operating environment, capital, liquidity and performance objectives, and for managing this risk consistent with the guidelines approved by the Board of Directors.The Asset/Liability Committee monitors the level of interest rate risk and our Board of Directors reviews our asset/liability policies and interest rate risk position. We have sought to manage our interest rate risk in order to minimize the exposure of our earnings and capital to changes in interest rates.During the low interest rate environment that has existed in recent years, we have implemented the following strategies to manage our interest rate risk: ● increasing our origination of shorter-term loans, including commercial real estate loans and home equity loans; ● maintaining adjustable-rate and shorter-term investments; and ● maintaining pricing strategies that encourage deposits in longer-term, certificates of deposit. 5 In addition, we are an approved qualified loan seller/servicer for Fannie Mae, which will facilitate our sale of long-term, fixed-rate residential mortgage loans in the future.By following these strategies, we believe that we are better positioned to react to increases in market interest rates.However, investments in shorter-term assets generally bear lower yields than longer-term investments. Net Portfolio Value.The Office of Thrift Supervision requires the computation of amounts by which the net present value of an institution’s cash flow from assets, liabilities and off balance sheet items (the institution’s net portfolio value or “NPV”) would change in the event of a range of assumed changes in market interest rates.The Office of Thrift Supervision provides all institutions that file a Consolidated Maturity/Rate Schedule as a part of their quarterly Thrift Financial Report with an interest rate sensitivity report of net portfolio value.The Office of Thrift Supervision simulation model uses a discounted cash flow analysis and an option-based pricing approach to measuring the interest rate sensitivity of net portfolio value.Historically, the Office of Thrift Supervision model estimated the economic value of each type of asset, liability and off-balance sheet contract under the assumption that the United States Treasury yield curve increases or decreases instantaneously by 100 to 300 basis points in 100 basis point increments.However, given the current low level of market interest rates, we did not prepare a NPV calculation for an interest rate decrease of greater than 100 basis points.A basis point equals one-hundredth of one percent, and 100 basis points equals one percent.An increase in interest rates from 3% to 4% would mean, for example, a 100 basis point increase in the “Change in Interest Rates” column below. The table below sets forth, as of December 31, 2008, the estimated changes in our net portfolio value that would result from the designated instantaneous changes in the United States Treasury yield curve.Computations of prospective effects of hypothetical interest rate changes are based on numerous assumptions including relative levels of market interest rates, loan prepayments and deposit decay, and should not be relied upon as indicative of actual results. NPV as a Percentage of Present Value of Assets (3) Change in Estimated Increase Increase Interest Rates Estimated (Decrease) in NPV NPV (Decrease) (basis points) (1) NPV (2) Amount Percent Ratio (4) (basis points) (Dollars in thousands) +300 $ 28,764 $ (18,645 ) (39 %) 5.50 % (309 ) +200 37,944 (9,465 ) (20 %) 7.08 % (151 ) +100 44,226 (3,183 ) (7 %) 8.11 % (48 ) +50 45,881 (1,528 ) (3 %) 8.36 % (23 ) — 47,409 — — 8.59 % — -50 47,995 586 1 % 8.66 % 7 -100 48,241 832 2 % 8.68 % 9 (1) Assumes an instantaneous uniform change in interest rates at all maturities. (2) NPV is the discounted present value of expected cash flows from assets, liabilities and off-balance sheet contracts. (3) Present value of assets represents the discounted present value of incoming cash flows on interest-earning assets. (4) NPV Ratio represents NPV divided by the present value of assets. The table above indicates that at December 31, 2008, in the event of a 100 basis point decrease in interest rates, we would experience a 2% increase in net portfolio value.In the event of a 200 basis point increase in interest rates, we would experience a 20% decrease in net portfolio value.Both of these calculations are based against the calculated net portfolio value of $47.4 million. Certain shortcomings are inherent in the methodology used in the above interest rate risk measurement.Modeling changes in net portfolio value require making certain assumptions that may or may not reflect the manner in which actual yields and costs respond to changes in market interest rates.In this regard, the net portfolio value table presented assumes that the composition of our interest-sensitive assets and liabilities existing at the beginning of a period remains constant over the period being measured and assumes that a particular change in interest rates is reflected uniformly across the yield curve regardless of the duration or repricing of specific assets and liabilities.Accordingly, although the net portfolio value table provides an indication of our interest rate risk exposure at a particular point in time, such measurements are not intended to and do not provide a precise forecast of the effect of changes in market interest rates on our net interest income and will differ from actual results. 6 Average Balance Sheet The following table sets forth average balances, average yields and costs, and certain other information for the periods indicated.Tax-equivalent yield adjustments have not been made for tax-exempt securities.All average balances are daily average balances.Non-accrual loans were included in the computation of average balances, but have been reflected in the table as loans carrying a zero yield.The yields set forth below include the effect of deferred fees, discounts and premiums that are amortized or accreted to interest income or expense. For the Years Ended December 31, 2008 2007 2006 Average Balance Interest Income/ Expense Yield/ Cost Average Balance Interest Income/ Expense Yield/ Cost Average Balance Interest Income/ Expense Yield/ Cost (Dollars in thousands) Interest-earning assets: Loans $ 273,905 $ 16,946 6.19 % $ 221,179 $ 14,034 6.35 % $ 180,469 $ 11,088 6.14 % Securities Taxable 172,209 9,630 5.59 % 139,533 7,689 5.51 % 123,701 6,046 4.89 % Tax-exempt 12,283 575 4.68 % 30,460 1,322 4.34 % 31,902 1,375 4.31 % Total interest-earning assets 458,397 27,151 5.92 % 391,172 23,045 5.89 % 336,072 18,509 5.51 % Noninterest-earning assets 42,530 32,395 22,703 Total assets $ 500,927 $ 423,567 $ 358,775 Interest-bearing liabilities: Savings accounts $ 80,384 2,232 2.78 % $ 56,576 1,188 2.10 % $ 59,781 992 1.66 % NOW accounts 52,940 861 1.63 % 57,521 1,299 2.26 % 49,201 805 1.64 % Money market deposit 31,109 1,029 3.31 % 19,316 678 3.51 % 19,806 587 2.96 % Certificates of deposit 224,900 9,933 4.42 % 215,480 10,467 4.86 % 161,264 7,073 4.39 % Total interest-bearing deposits 389,333 14,055 3.61 % 348,893 13,632 3.91 % 290,052 9,457 3.26 % Borrowings 41,140 1,641 3.99 % 17,605 800 4.54 % 15,505 751 4.84 % Total interest-bearing liabilities 430,473 15,696 3.65 % 366,498 14,432 3.94 % 305,557 10,208 3.34 % Noninterest-bearing liabilities 31,308 20,110 17,358 Total liabilities 461,781 386,608 322,915 Equity 39,146 36,959 35,860 Total liabilities and equity $ 500,927 $ 423,567 $ 358,775 Net interest income $ 11,455 $ 8,613 $ 8,301 Interest rate spread 2.27 % 1.95 % 2.17 % Net interest-earning assets $ 27,924 $ 24,674 $ 30,515 Net interest margin 2.50 % 2.20 % 2.47 % Average interest-earning assets to average interest-bearing liabilities 106.49 % 106.73 % 109.99 % 7 Rate/Volume Analysis The following table presents the effects of changing rates and volumes on our net interest income for the periods indicated.The rate column shows the effects attributable to changes in rate (changes in rate multiplied by prior volume).The volume column shows the effects attributable to changes in volume (changes in volume multiplied by prior rate).The net column represents the sum of the prior columns.For purposes of this table, changes attributable to both rate and volume, which cannot be segregated, have been allocated proportionately based on the changes due to rate and the changes due to volume. Years Ended December 31, 2008 vs. 2007 Years Ended December 31, 2007 vs. 2006 Increase (Decrease) Due to Net Increase (Decrease) Due to Net Volume Rate Volume Rate (In thousands) Interest-earning assets: Loans $ 3,252 $ (340 ) $ 2,912 $ 2,573 $ 373 $ 2,946 Securities Taxable 1,827 114 1,941 826 817 1,643 Tax-exempt (860 ) 113 (747 ) (64 ) 11 (53 ) Total interest-earning assets 4,219 (113 ) 4,106 3,335 1,201 4,536 Interest-bearing liabilities: Savings accounts 590 454 1,044 (49 ) 245 196 NOW accounts (98 ) (340 ) (438 ) 152 342 494 Money market deposit 388 (37 ) 351 (15 ) 106 91 Certificates of deposit 499 (1,033 ) (534 ) 2,574 820 3,394 Total interest-bearing deposits 1,379 (956 ) 423 2,662 1,513 4,175 Borrowings 925 (84 ) 841 91 (42 ) 49 Total interest-bearing liabilities 2,304 (1,040 ) 1,264 2,753 1,471 4,224 Net change in interest income $ 1,915 $ 927 $ 2,842 $ 582 $ (270 ) $ 312 Critical Accounting Policies Critical accounting policies are those that involve significant judgments and assumptions by management and that have, or could have, a material impact on our income or the carrying value of our assets.Our critical accounting policies are those related to our allowance for loan losses, the evaluation of other-than-temporary impairment of investment securities and the valuation of and our ability to realize deferred tax assets. Allowance for Loan Losses.The allowance for loan losses is calculated with the objective of maintaining an allowance necessary to absorb estimated probable loan losses inherent in the loan portfolio.Management’s determination of the adequacy of the allowance is based on periodic evaluations of the loan portfolio and other relevant factors.However, this evaluation is inherently subjective, as it requires an estimate of the loss content for each risk rating and for each impaired loan, an estimate of the amounts and timing of expected future cash flows, and an estimate of the value of collateral. We have established a systematic method of periodically reviewing the credit quality of the loan portfolio in order to establish an allowance for losses on loans.The allowance for losses on loans is based on our current judgments about the credit quality of individual loans and segments of the loan portfolio.The allowance for losses on loans is established through a provision for loan losses based on our evaluation of the probable losses inherent in the loan portfolio, and considers all known internal and external factors that affect loan collectibility as of the reporting date.Our evaluation, which includes a review of all loans on which full collectibility may not be reasonably assured, considers among other matters, the estimated net realizable value or the fair value of the underlying collateral, economic conditions, historical loan loss experience, our knowledge of inherent losses in the portfolio that are probable and reasonably estimable and other factors that warrant recognition in providing an appropriate loan loss allowance.Management believes this is a critical accounting policy because this evaluation involves a high degree of complexity and requires us to make subjective judgments that often require assumptions or estimates about various matters.Historically, we believe our estimates and assumptions have proven to be relatively accurate.For example, over the past three years, our allowance for loan losses as a percentage of average loans outstanding has ranged from 0.63% to 0.77%, while our net recoveries (charge-offs) as a percentage of average loans outstanding has ranged from (0.03)% to 0.01%.Nevertheless, because a small number of non-performing loans could result in net charge-offs significantly in excess of the estimated losses inherent in our loan portfolio, you should not place undue reliance on the accuracy of past estimates. 8 The analysis of the allowance for loan losses has three components: specific allocations, general allocations and an unallocated component.Specific allocations are made for loans that are determined to be impaired.Impairment is measured by determining the present value of expected future cash flows or, for collateral-dependent loans, the fair value of the collateral adjusted for market conditions and selling expenses.The general allocation is determined by segregating the remaining loans by type of loan, risk weighting (if applicable) and payment history.We also analyze delinquency trends, general economic conditions and geographic and industry concentrations.This analysis establishes factors that are applied to the loan groups to determine the amount of the general allowance.The principal assumption used in deriving the allowance for loan losses is the estimate of loss content for each risk rating.To illustrate, if recent loss experience dictated that the projected loss ratios changed by 10% (of the estimate) across all risk ratings, the allocated allowance as of December 31, 2008 would have changed by approximately $179 thousand.Actual loan losses may be significantly more than the allowances we have established, which could have a material negative effect on our financial results. Other-Than-Temporary Impairment.In estimating other-than-temporary impairment of investment securities, securities are evaluated on at least a quarterly basis, to determine whether a decline in their value is other-than-temporary.To determine whether a loss in value is other-than-temporary, management reviews criteria such as the reasons underlying the decline, the magnitude and duration of the decline and the intent and ability of the Company to retain its investment in the security for a period of time sufficient to allow for an anticipated recovery in the fair value or until maturity.The term “other-than-temporary” is not intended to indicate that the decline is permanent, but indicates that the prospects for a near-term recovery of value are not necessarily favorable, or that there is a lack of evidence to support a realizable value equal to or greater than the carrying value of the investment.Once a decline in value is determined to be other-than-temporary, the value of the security is reduced and a corresponding charge to earnings is recognized. Valuation of Deferred Tax Assets.In evaluating our ability to realize deferred tax assets, management considers all positive and negative information, including our past operating results and our forecast of future taxable income.In determining future taxable income, management utilizes a budget process that makes business assumptions and the implementation of feasible and prudent tax planning strategies.These assumptions require us to make judgments about our future taxable income and are consistent with the plans and estimates we use to manage our business.Any reduction in estimated future taxable income may require us to record a valuation allowance against our deferred tax assets which would result in additional income tax expense in the period. Comparison of Financial Condition at December 31, 2008 and 2007 Total assets increased $72.7 million, or 15.9%, to $530.6 million at December 31, 2008, from $457.9 million at December 31, 2007.The increase was the result of increases in nearly all asset categories, and primarily the result of an increase in loans receivable which was partially offset by decreases in investment securities held to maturity, Federal Home Loan Bank stock and interest-bearing time deposits. Net loans receivable increased by $62.2 million, or 25.8%, to $303.2 million at December 31, 2008 from $241.0 million at December 31, 2007.One- to four-family residential real estate loans increased $30.6 million, or 26.7%, to $145.3 million at December 31, 2008 from $114.7 million at December 31, 2007.Commercial real estate loans increased $26.4 million, or 47.5%, to $82.0 million at December 31, 2008 from $55.6 million at December 31, 2007.
